This opinion is subject to administrative correction before final disposition.




                                Before
                   HOLIFIELD, HACKEL, and MCCOY
                       Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Anthony D. STITH
             Master-at-Arms Third Class (E-4), U.S. Navy
                             Appellant

                             No. 202100335

                        _________________________

                           Decided: 2 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judge:
                            M. Christopher Cox

 Sentence adjudged 31 August 2021 by a special court-martial convened
 at Naval Station Norfolk, Virginia, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: confinement for 3 days and
 a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander R. Andrew Austria, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                  United States v. Stith, NMCCA No. 202100335
                              Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2